UNITED STATES DISTRICT COURT                                                               FILED         _
                                                                                        ~N CLEt·<f<-'S OFFICE
EASTERN DISTRICT OF NEW YORK                                                      U.S. OISTRLC r GOUR: EO.N.Y.
-----------------------------------------X
MANUEL ZHISPON,                                                                   *       MAR l<l 2G19       *
                                         Plaintiff,                             LONG ISLAND OFF\CE
                                                                      ORDER
               -against-                                              15-CV-1475 (JFB)(GRB)

STRONG CONSTRUCTION OF NEW YORK
NEW YORK CORP.,

                                         Defendant.
-----------------------------------------X
JOSEPH F. BIANCO, District Judge:

       On February 27, 2019, Magistrate Judge Gary R. Brown issued a Report and

Recommendation (the "R&R"), recommending that the Court grant plaintiffs motion money

damages and award damages in the total amount of $86,597.27, as well as pre-judgment interest at a

rate of $12.59 per diem from February 16, 2012 until the date of this Order. The R&R was served

on defendant Strong Construction of New York Corp. ("defendant") on February 28, 2019. (ECF

No. 19.) The R&R instructed that any objections to the R&R be submitted within fourteen (14)

days of service of the R&R. The date for filing any objections has thus expired, and no party has

filed an objection to the R&R. For the reasons set forth below, the Court adopts the R&R in its

entirety, grants plaintiff's motion for damages, and awards plaintiff damages in the total amount of

$86,597.27 (consisting of $51,048.48 in principal damages, $33,048.79 in liquidated damages, and

$2,500 in statutory damages), plus pre-judgment interest at a rate of $12.59 per diem from February

16, 2012 until the date of this Order.

       Where there are no objections, the Court may adopt a report and recommendation without de

novo review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) ("It does not appear that Congress

intended to require district court review of a magistrate's factual or legal conclusions, under a de novo
or any other standard, when neither party objects to those findings."); see also Mario v. P & C Food

Mkts. , Inc., 313 F.3d 758, 766 (2d Cir. 2002) ("Where parties receive clear notice ofthe consequences,

failure timely to object to a magistrate's report and recommendation operates as a waiver of further

judicial review of the magistrate's decision."); cf 28 U.S.C. § 636(b)(l)(c) and Fed. R. Civ. P.

72(b)(3) (requiring de novo review after objections). However, because the failure to file timely

objections is not jurisdictional, a district judge may still excuse the failure to object in a timely manner

and exercise its discretion to decide the case on the merits to, for example, prevent plain error. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the waiver rule is non jurisdictional, we

'may excuse the default in the interests of justice."' (quoting Thomas, 474 U.S. at 155)).

         No party has objected to the R&R. Having conducted a review of the full record and the

applicable law, and having reviewed the R&R for clear error, the Court adopts the findings and

recommendations contained in the R&R in their entirety. Accordingly,

         IT IS HEREBY ORDERED that plaintiff's motion for damages (ECF No. 24) is granted.

         IT IS FURTHER ORDERED that plaintiff is awarded damages in the total amount of

$86,597.27, plus per diem pre-judgment interest at a rate of $12.59 from February 16, 2012, until the

date of this Order.

         IT IS FURTHER ORDERED that plaintiff shall serve a copy of this Order on defendant and

file proof of service with the Court.

                                                So5'o~n.           r


                                                    SI JOSEPH F BIANCO

                                                /0,BEPH F. BIANCO
                                                t:!,NITED STATES DISTRICT JUDGE

Dated:         March  \.i_,2019
               Central Islip, New York




                                                     2
